Citation Nr: 1804883	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

In July 2017, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of an increased rating for diabetes mellitus is requested.

2.  The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), with a 70 percent disability rating; diabetes mellitus, with a 20 percent rating; diabetic sensory peripheral neuropathy of the right and left upper extremities, with a 30 percent rating for the right and 20 percent for the left; diabetic sensory peripheral neuropathy of the sciatic nerves of the right and left lower extremities, with a 20 percent rating for each extremity beginning August 2014; tinnitus, with a 10 percent rating; diabetic sensory peripheral polyneuropathy of the right and left lower extremities, with a 10 percent rating for each extremity from April 2012 to August 2014), and; hearing loss of the right ear and erectile dysfunction, each with a noncompensable rating.  His combined rating is 90 percent.  

3.  The Veteran's service-connected disabilities prevent all forms of employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of an increased rating for diabetes mellitus by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a grant of TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Increased rating - Diabetes mellitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at the July 2017 video hearing, has withdrawn this appeal only as to the issue of an increased rating for diabetes mellitus and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

TDIU

The Veteran asserts that the combined impact of his service-connected disabilities render him unable to obtain and retain gainful employment and thus supports his entitlement to a TDIU.  In support of his claim, he has testified that due to these disabilities he has severe pain and is unable to work because he cannot bend, lift or twist, thus rendering him unable to secure or follow a substantially gainful occupation.  He has stated that both sitting and standing for extended periods is painful.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

In the present case, the Veteran has been granted service connection for posttraumatic stress disorder (PTSD), with a 70 percent disability rating; diabetes mellitus, with a 20 percent rating; diabetic sensory peripheral neuropathy of the right and left upper extremities, with a 30 percent rating for the right and 20 percent for the left; diabetic sensory peripheral neuropathy of the sciatic nerves of the right and left lower extremities, with a 20 percent rating for each extremity beginning August 2014; tinnitus, with a 10 percent rating; diabetic sensory peripheral polyneuropathy of the right and left lower extremities, with a 10 percent rating for each extremity for the period from April 2012 to August 2014, and; hearing loss of the right ear and erectile dysfunction, each with a noncompensable rating.  His combined rating was 80 percent from April 2011 and 90 percent beginning October 2012.  As such, the Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).   

The Veteran has reported last working in 2012 as a maintenance man for a utility company.  He reported several reasons for leaving that job, including difficulty performing his duties due to physical pain from his service-connected disabilities, and conflicts with supervisors.  The company he worked for confirmed he was employed from September 1999 until June 2012 as a laborer.  The company indicated he retired in June 2012.  He has a high school education.  

A June 2012 VA audiology examination reported the Veteran's hearing loss impacted his ability to work as it made it difficult to understand speech in background noise and speech at a distance.  During a July 2012 VA psychiatric examination the Veteran reported that he left his job as he was done and reported all kinds of problems at work, such as difficulty concentrating and following instructions and reported multiple panic attacks at work, one requiring an ambulance call.  He also indicated that he was assigned different duties because of poor performance and described some problematic confrontations with customers.  The examiner noted that at the point he quit working the Veteran was having serious problems in occupational functioning.  

In September 2013, the Veteran was afforded a VA psychiatric examination and opinion.  After reviewing the claims file and evaluating the Veteran, the examiner, a VA psychologist, opined that the Veteran's PTSD did not, in and of itself, render the Veteran unemployable.  

According to a January 2015 VA diabetic and neurological examination, the Veteran's diabetic peripheral neuropathy of the upper and lower extremities results in pain and limited mobility.  He also experienced difficulty performing tasks requiring fine motor skills, and reportedly frequently dropped items.  The examiner did not provide an opinion regarding the Veteran's employability.  

In September 2015, VA received a statement confirming that the Veteran was awarded Social Security disability benefits effective June 2012.  Thus, the Board is cognizant that the Veteran has been awarded Social Security disability benefits from the Social Security Administration (SSA) due to his unemployability.  While such SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

After a review of the evidence of record, the Board finds, upon resolving any reasonable doubt in the favor of the Veteran, that the evidence supports the conclusion that his service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds the evidence in relative equipoise regarding the question of whether the Veteran's service-connected disabilities are of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  While a VA examiner opined in September 2013 that the Veteran was not rendered unemployable by his service-connected PTSD, this opinion did not consider the remainder of the Veteran's service-connected disabilities.  As such, it is of limited probative value.  

The remainder of the record suggests a high degree of impairment, with resulting reduction in mobility and fine motor skills due to such disabilities as the diabetic peripheral neuropathy of the upper and lower extremities, as noted within the January 2015 VA examination report.  Private medical records document confrontations with co-workers while he was employed and the VA examiner in 2012 noted that at the point the Veteran quit working he was having serious problems in occupational functioning.  Additionally, the Veteran has been found disabled by the SSA, and his combined rating of 90 percent is, in and of itself, probative evidence of substantial impairment.  Therefore, affording all benefit of the doubt to the Veteran, the appeal of the issue of TDIU is granted.  



ORDER

The appeal of the issue of an increased rating for diabetes mellitus is dismissed.  

A TDIU is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


